DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
Claims 1-12 and 19-20 are cancelled.
Claim 13-18 are currently amended.
Claims 21-22 are new.
Claims 13-18 and 21-22 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  the definite article “the” appears twice before “first gene” in line 2. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 as currently amended is drawn to a dicotyledonous plant the plant comprising: 
a first gene disruption in a first gene, wherein the first gene, before disruption, comprises a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 1, 2, 5, 6, and 7; and
a second gene disruption in a second gene, wherein the second gene, before disruption, comprises a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 3, 4, 8, 9, and 10.
Claim 14 as currently amended is drawn to the dicotyledonous plant of claim 13,

wherein the second gene comprises, before disruption, a polynucleotide having at least 95% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 3, 4, 8, 9, and 10.
Claim 15 as currently amended is drawn to the dicotyledonous plant of claim 13, 
wherein the first gene comprises, before disruption, a polynucleotide having at least 95% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 1 and 2; and
wherein the second gene comprises, before disruption, a polynucleotide having at least 95% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 3 and 4.
Claim 16 as currently amended is drawn to a Glycine max comprising;
a first gene disruption in a first gene, wherein the first gene, before disruption, comprises a polynucleotide having least 95% sequence identity to the full length of SEQ ID NO 5 and
a second gene disruption in a second gene comprising, wherein the second gene, before disruption, comprises a polynucleotide having least 95% sequence identity to the full length of SEQ ID NO 8.
Claim 17 as currently amended is drawn to the Glycine max of claim 16,
wherein the first gene comprises, before disruption, a polynucleotide having least 98% sequence identity to the full length of SEQ ID NO 5 and

Claim 18 as currently amended is drawn to the Glycine max of claim 16, wherein the first gene comprises, before disruption. SEQ ID NO 5 and a gene disruption in the second gene comprises, before disruption. SEQ ID NO 8.
New claim 21 is drawn to a dicotyledonous plant:
wherein the dicotyledonous plant does not express a gene comprising a polynucleotide having least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 1, 2, 5, 6, and 7; and
wherein the dicotyledonous plant does not express a gene comprising a polynucleotide having least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 3, 4, 8, 9, and 10.
New claim 22 is drawn to the dicotyledonous plant of claim 21, 
wherein the dicotyledonous plant is Glycine max;
wherein the dicotyledonous plant does not express a gene comprising a polynucleotide having least 95% sequence identity to the full length of SEQ ID NO 5; and
wherein the dicotyledonous plant does not express a gene comprising a polynucleotide having least 95% sequence identity to the full length of SEQ ID NO 8.
With respect to a gene that comprises, before disruption, a polynucleotide having at least 90% sequence identity to the full length of the sequence of SEQ ID NO:1 or SEQ ID NO:2, the specification at page 4 describes an Arabidopsis thaliana gene having the designation KIX8, sometimes also referred to in the art as the KIX2 gene or the NIP2 gene, wherein the gene has 
With respect to a gene that comprises, before disruption, a polynucleotide having at least 90% sequence identity to the full length of the sequence of SEQ ID NO:3 or SEQ ID NO:4, the specification at page 4 describes an Arabidopsis thaliana gene having the designation KIX9, sometimes also referred to in the art as the KIX1 gene or the NIP1 gene, wherein the gene has the nucleotide sequence of SEQ ID NO:3. The protein coding sequence of the Arabidopsis thaliana KIX9 gene has the nucleotide sequence of SEQ ID NO:4. 
With respect to a gene that comprises, before disruption, a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 5, 6, and 7, the specification at pages 42-43 identities nine genes from three different dicotyledonous plant species as orthologous genes of KIX8, and describes the sequence of three of these genes (SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7).
With respect to a gene that comprises, before disruption, a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 8, 9, and 10, the specification at pages 42-43 identities nine genes from three different dicotyledonous plant species as orthologous genes of KIX9, and describes the sequence of three of these genes (SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10).
The specification does not describe any other genes obtained from dicotyledonous plant species that comprise a polynucleotide having less than 100% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 1-10.
With respect to a dicotyledonous plant the plant comprising a first gene disruption in a first gene, wherein the first gene, before disruption, comprises a polynucleotide having at least 
The specification does not describe or otherwise account for the genotype and phenotype of any other dicotyledonous plant wherein a first gene that comprises a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 1, 2, 5, 6, and 7 and a second gene that comprises a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 3, 4, 8, 9 has been disrupted.
The specification also does not describe or otherwise account for the genotype and phenotype of any other dicotyledonous plant wherein the plant does not express a gene that comprises a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 1, 2, 5, 6, and 7 and a gene that comprises a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 3, 4, 8, 9.
With respect to the number of plant species that are dicotyledonous plant species, while such a number is inherently variable, as many as 200,000 plant species may be dicotyledonous 
With respect to the state of the art regarding the predictability of identifying orthologues, it was known at the time of filing that methods for the prediction of orthologues may fail to correctly identify orthologues due to a variety of different factors that include gene duplication, domain shuffling, speciation and database errors. See, for example, Sjolander (Phylogenomic inference of protein molecular function: advances and challenges. Bioinformatics. 2004 Jan 22;20(2):170-9). 
With respect to the state of the art regarding the predictability of the effect of the disruption of a plant gene on a plant’s phenotype, it was known at the time of filing that disrupting a given plant gene in different locations can result in the product of different phenotypes. See, for example, Schauer et al. Trends Plant Sci. DICER-LIKE1: blind men and elephants in Arabidopsis development. 2002 Nov;7(11):487-91, who generally teach that mutant alleles of different strengths often exhibit different phenotypes, and who specifically teach that T-DNA disruption of the Arabidopsis DICER-LIKE1 gene in different locations can produce plants that exhibit different phenotypes (page 487 column 2 first paragraph; page 488 Fig. 1; page 489 Fig. 2; page 490 Table 1).
With respect to the state of the art regarding the predictability of eliminating the expression of a gene using different genetic engineering techniques, it was known at the time of filing that different genetic engineering techniques practiced in the art are variable in their effect on the expression of different genes in different plants, and may not completely eliminate the expression of a gene. See, for example Thorneycroft et al. Using gene knockouts to investigate plant metabolism. J. Exp. Bot. 2001 Aug;52(361):1593-601, who teaches that post-transcription 
Given the breadth of the claims which encompass any species of dicotyledonous plant that comprises a disruption in a first gene and a second gene wherein the first gene before disruption comprises a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 1, 2, 5, 6, and 7 and the second gene before disruption comprises a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 3, 4, 8, 9, and 10, as well as a Glycine max that comprises a disruption in a first gene and a second gene wherein the first gene before disruption comprises a polynucleotide having least 95% sequence identity to the full length of SEQ ID NO 5 and the second gene before disruption comprises a polynucleotide having least 95% sequence identity to the full length of SEQ ID NO 8, any species of dicotyledonous plant that does not express a gene comprising a polynucleotide having least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 1, 2, 5, 6, and 7 and a gene comprising a polynucleotide having least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 3, 4, 8, 9, and 10, and a Glycine max that not express a gene comprising a polynucleotide having least 95% sequence identity to the full length of SEQ ID NO 5 and a gene comprising a polynucleotide having least 95% sequence identity to the full length of SEQ ID NO 8, given the .

Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive.


The applicants also note that the Office’s assertion that the consequences of such a disruption in dicotyledonous plants are not sufficiently described is inapposite, as no consequence or function of the disruption is recited. Applicants point out, moreover, given that the sequences of the genes to be disrupted are recited with specificity in the claims, that methods for introducing such a disruption are well understood and routine in the art. Applicants note that targeted insertions, crispr based insertions, T-DNA targeting, targeted deletions, restriction and religation, etc. are all well-known techniques that can be used to disrupt a specified sequence. Applicants maintain that given the well-known nature of these technologies, there is no need to describe such technologies or provide examples of their use to achieve the disruption of the sequences recited in the amended claims.
Applicants maintain in short, that a person of ordinary skill in the art at the time of the present application would have concluded that the applicants have fully described the genus of 

Applicant's arguments are not persuasive.
With respect to Applicant’s assertion that the primary basis of the Office’s rejections, assertedly that orthologs of KIX8 and KIX9 in other dicotyledonous plants are not described, is moot because the terms “KIX8” and “KIX9” are no longer recited in the claims, this is not persuasive because the specification at pages 42-43 explicitly identifies SEQ ID NOS 5-7 as “plant orthologous genes of KIX8”, and SEQ ID NOS 8-10 as “orthologous genes of KIX9”.  
With respect to Applicant’s assertion that because specific sequences that are the targets for the claimed disruption are now recited, a person of ordinary skill in the art at the time of present application would have concluded that the applicants were in possession of the full scope of the claims, because dicotyledonous plants are well known in the art, and because it  was perfectly within the skill of a person of ordinary skill in the art to identify and disrupt one of the sequences recited in the pending claims and/or introduce into such a plant a recited sequence and then disrupted, and/or introduce into such a plant a previously disrupted version of a recited sequence, this is not persuasive because a showing of possession alone is not sufficient to meet the written description requirement.
See Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609, 1617:
Application of the 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
written description requirement, however, is not subsumed by the “possession” inquiry. A showing of “possession” is ancillary to the statutory mandate that “[t]he specification shall contain a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
written description of the invention,” and that requirement is not met if, despite a showing of possession, the specification does not adequately describe the claimed invention. After all, as indicated above, one can show possession of an invention by means of an affidavit or declaration during prosecution, as one does in an interference or when one files an affidavit under 37 C.F.R. § 1.131 to 

With respect to Applicant’s assertion that the Office’s assertion that the consequences of such a disruption in dicotyledonous plants are not sufficiently described is inapposite, as no consequence or function of the disruption is recited, this is not persuasive, because a gene is understood in the art to be a functional unit, and because the disruption of a gene is understood in the art to affect the function of the gene, as well as the phenotype of the organism in which the gene resides.
With respect to Applicant’s assertion that because methods for introducing such a disruption are well understood and routine in the art, and because the sequences of the genes to be disrupted are recited with specificity in the claims, there is no need to describe such technologies or provide examples of their use to achieve the disruption of the sequences recited in the amended claims, this is not persuasive because the rejection is not predicated on a failure to describe disruption methods that are well understood and routine in the art. The rejection is predicated on a failure to describe a representative number of plants in which the recited genes are disrupted or are not expressed.


Claims 13-18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for double homozygous kix8-kix9 dicotyledonous Arabidopsis plant lines made by crossing single T-DNA insertion lines for KIX8 and KIX9, does not reasonably provide enablement for other types of dicotyledonous plants having disruptions in or not expressing other genes. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 13 as currently amended is drawn to a dicotyledonous plant the plant comprising: 
a first gene disruption in a first gene, wherein the first gene, before disruption, comprises a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 1, 2, 5, 6, and 7; and
a second gene disruption in a second gene, wherein the second gene, before disruption, comprises a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 3, 4, 8, 9, and 10.
Claim 14 as currently amended is drawn to the dicotyledonous plant of claim 13,
wherein the first gene comprises, before disruption, a polynucleotide having at least 95% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 1, 2, 5, 6, and 7; and
wherein the second gene comprises, before disruption, a polynucleotide having at least 95% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 3, 4, 8, 9, and 10.
Claim 15 as currently amended is drawn to the dicotyledonous plant of claim 13, 
wherein the first gene comprises, before disruption, a polynucleotide having at least 95% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 1 and 2; and

Claim 16 as currently amended is drawn to a Glycine max comprising;
a first gene disruption in a first gene, wherein the first gene, before disruption, comprises a polynucleotide having least 95% sequence identity to the full length of SEQ ID NO 5 and
a second gene disruption in a second gene comprising, wherein the second gene, before disruption, comprises a polynucleotide having least 95% sequence identity to the full length of SEQ ID NO 8.
Claim 17 as currently amended is drawn to the Glycine max of claim 16,
wherein the first gene comprises, before disruption, a polynucleotide having least 98% sequence identity to the full length of SEQ ID NO 5 and
wherein the second gene comprises, before disruption, a polynucleotide having least 98% sequence identity to the full length of SEQ ID NO 8.
Claim 18 as currently amended is drawn to the Glycine max of claim 16, wherein the first gene comprises, before disruption. SEQ ID NO 5 and a gene disruption in the second gene comprises, before disruption. SEQ ID NO 8.
New claim 21 is drawn to a dicotyledonous plant:
wherein the dicotyledonous plant does not express a gene comprising a polynucleotide having least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 1, 2, 5, 6, and 7; and

New claim 22 is drawn to the dicotyledonous plant of claim 21, 
wherein the dicotyledonous plant is Glycine max;
wherein the dicotyledonous plant does not express a gene comprising a polynucleotide having least 95% sequence identity to the full length of SEQ ID NO 5; and
wherein the dicotyledonous plant does not express a gene comprising a polynucleotide having least 95% sequence identity to the full length of SEQ ID NO 8.
The specification discloses at page 4 that an Arabidopsis thaliana gene having the designation KIX8, sometimes also referred to in the art as the KIX2 gene or the NIP2 gene, has the nucleotide sequence of SEQ ID NO:1, and that the protein coding sequence of the Arabidopsis thaliana KIX8 gene has the nucleotide sequence of SEQ ID NO:2. 
The specification discloses at page 4 that an Arabidopsis thaliana gene having the designation KIX9, sometimes also referred to in the art as the KIX1 gene or the NIP1 gene, has the nucleotide sequence of SEQ ID NO:3, and that the protein coding sequence of the Arabidopsis thaliana KIX9 gene has the nucleotide sequence of SEQ ID NO:4.
The specification at pages 41-42 discloses how to make double homozygous kix8-kix9 dicotyledonous Arabidopsis thaliana plant lines by crossing single T-DNA insertion lines for KIX8 (GABI_422H04) and KIX9 (SAIL_1168_G09). The double homozygous kix8-kix9 dicotyledonous Arabidopsis thaliana plant lines exhibit an increase in leaf area as compared to nonmutant lines (page 41; Figure 5A).

The specification also does not disclose the genotype and phenotype of any dicotyledonous plant that does not express a gene comprising a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 1, 2, 5, 6, and 7 and a gene comprising a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 3, 4, 8, 9, and 10 as a consequence of any technology other than a T-DNA gene disruption in the genes.
The full scope of the claimed invention is not enabled because methods for the prediction of orthologues may fail to correctly identify orthologues due to a variety of different factors that include gene duplication, domain shuffling, speciation and database errors. See, for example, Sjolander (Phylogenomic inference of protein molecular function: advances and challenges. Bioinformatics. 2004 Jan 22;20(2):170-9).
The full scope of the claimed invention is also not enabled because the effect of the disruption of a plant gene on a plant’s phenotype is unpredictable, since disrupting a given plant gene in different locations can result in the product of different phenotypes. See, for example, Schauer et al. Trends Plant Sci. DICER-LIKE1: blind men and elephants in Arabidopsis 
The full scope of the claimed invention is additionally not enabled because techniques for eliminating the expression of a gene are unpredictable, since different genetic engineering techniques practiced in the art are variable in their effect on the expression of different genes in different plants, and may not completely eliminate the expression of a gene. See, for example Thorneycroft et al. Using gene knockouts to investigate plant metabolism. J. Exp. Bot. 2001 Aug;52(361):1593-601, who teaches that post-transcription gene-silencing (PTGS) techniques practiced in the art suffer from a number of shortcomings that include variable and uncontrollable gene silencing effectiveness, variability of gene silencing between different cells and organs, variability of gene silencing with the same cell or organ, silencing of the expression of related homologous genes, and an inability of gene silencing techniques to eliminate enzyme activity (age 1593 column 2 last paragraph through page 1594 column 1).
In the instant case the specification does not provide sufficient guidance with respect to how to disrupt a gene comprising a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 1, 2, 5, 6, and 7 and a gene comprising a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 3, 4, 8, 9, and 10 in dicotyledonous plant species other than Arabidopsis thaliana in manner that produces a specific effect. 

Such guidance is necessary because methods for the prediction of orthologues may fail to correctly identify orthologues, because the effect of the disruption of a plant gene on a plant’s phenotype is unpredictable, since disrupting a given plant gene in different locations can result in the product of different phenotypes, and because techniques for eliminating the expression of a gene are unpredictable, since different genetic engineering techniques practiced in the art are variable in their effect on the expression of different genes in different plants, and may not completely eliminate the expression of a gene.
Absent such guidance one skilled in the art would have to identify gene orthologues that comprise a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 1, 2, 5, 6, and 7 and that comprise a polynucleotide having at least 90% sequence identity to the full length of a sequence selected from the group consisting of SEQ ID NOs 3, 4, 8, 9, and 10 in a variety of different dicotyledonous plant species, then disrupt or otherwise eliminate the expression of the genes in a variety of different ways using a variety of different techniques, and then determine what effect, if any, gene disruption or the elimination of gene expression would have on the plant, in order to determine how to use different dicotyledonous plants wherein the genes have been disrupted or .

Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive.
Applicants traverse the rejection, and note that the Office finds, at page 14 of the Final Office Action, that the specification is not enabled “because methods for the prediction of orthologues may fail to identify orthologues.” The applicants point out that the claims have been amended to no longer recite orthologues of KIX8 and KIX 9 generally, and instead, the genes to be disrupted are identified by sequence. Applicants maintain that, as such, the claims can no longer be considered to lack enablement for the identification of orthologues.
Applicants also note that the Office further finds that specification is not enabled for the disruption of KIX8 and KIX9 to produce a specific effect, and applicants submit that enablement of a specific effect of the disruption is not required as no effect is recited. The applicants maintain that they are under no burden to enable what is not claimed, and that, moreover, given that specific sequences are provided, one of ordinary skill it the art at the time of the present application would have been more than capable of introducing a loss of function mutation without undue experimentation. Applicants point out that one could simply introduce a stop codon in the proper frame early on in the coding sequence. Applicants also note that the tools and techniques for so doing are well known in the art the use of such technique is extremely routine in the field, and Applicants maintain that, as such, it must be concluded that introducing a loss of function disruption into a providing coding sequence is enabled and routine.



Applicant's arguments are not persuasive.
With respect to Applicant’s assertion that the claims can no longer be considered to lack enablement for the identification of orthologues because the claims have been amended to no longer recite orthologues of KIX8 and KIX 9 generally, and instead, the genes to be disrupted are identified by sequence, this is not persuasive because the specification at pages 42-43 explicitly identifies SEQ ID NOS 5-7 as “plant orthologous genes of KIX8”, and SEQ ID NOS 8-10 as “orthologous genes of KIX9”. 
With respect to Applicant’s assertion that enablement of a specific effect of the disruption is not required as no effect is recited and that they are under no burden to enable what is not claimed, this is not persuasive, because a gene is understood in the art to be a functional unit, and because the disruption of a gene is understood in the art to affect the function of the gene, as well as the phenotype of the organism in which the gene resides.
With respect to Applicant’s assertion that given that specific sequences are provided, one of ordinary skill it the art at the time of the present application would have been more than 
With respect to Applicant’s assertion that because no particular use is recited in the claims it would not require undue experimentation to determine how to use the claimed plants, this is not persuasive, because a gene is understood in the art to be a functional unit, and because the disruption of a gene is understood in the art to affect the function of the gene, as well as the phenotype of the organism in which the gene resides. Absent sufficient guidance with respect to how the disruption of a particular gene or genes affects the function of the gene and/or the 
With respect to Applicant’s assertion that the claimed plants have use for all of the normal uses for any such plant, from crop to ornamentation, this is not persuasive because “normal uses” are not a consequence of disrupting or eliminating the function of the genes recited in the claims, and because disrupting or eliminating the function of the genes recited in the claims has the potential to alter the phenotype of the claimed plants in a manner that could affect the normal uses of the plant, for example if gene disruption altered the growth requirements of the plant its use as a crop could be affected, or if gene disruption altered the appearance of the plant its use for ornamentation could be affected. Absent sufficient guidance with respect to how the disruption of the recited genes affects the normal uses of the dicotyledonous plant in which they reside, one skilled in the art would not know which normal uses, if any, the claimed dicotyledonous plants would be appropriate for.

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA E COLLINS/            Primary Examiner, Art Unit 1662